THE DREYFUS FAMILY OF FUNDS (Dreyfus Family of Funds—Funds Included on Schedule A) Rule 18f-3 Plan Rule 18f-3 under the Investment Company Act of 1940, as amended (the "1940 Act"), requires that the Board of an investment company desiring to offer multiple classes pursuant to said Rule adopt a plan setting forth the separate arrangement and expense allocation of each class, and any related conversion features or exchange privileges. The Board, including a majority of the non-interested Board members, of each of the investment companies, or series thereof, listed on Schedule A attached hereto, as such Schedule may be revised from time to time (each, a "Fund"), which desires to offer multiple classes has determined that the following plan is in the best interests of each class individually and each Fund as a whole: 1. Class Designation: Fund shares shall be divided, except as otherwise noted on Schedule A, into Class A, Class C and Class I and, if indicated on Schedule A hereto, Class J, Class Y and Class Z. 2. Differences in Services: The services offered to shareholders of each Class, unless otherwise noted on Schedule A, shall be substantially the same, except that Right of Accumulation, Letter of Intent and Reinvestment Privilege shall be available only to holders of Class A shares, and Dreyfus Express ® services shall be available only to holders of Class Z shares. Dreyfus Automatic Asset Builder
